ORDER
The Office of Attorney Ethics having petitioned the Court for the immediate temporary suspension of JAMES T. DAVIS, II, of UPPER MONTCLAIR, and it appearing that respondent currently lacks the capacity to practice law, and good cause appearing;
It is ORDERED that JAMES T. DAVIS, II, shall be and hereby is transferred to disability inactive status, effective immediately and until further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule 1:20 — 11(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of respondent, wherever situate, pending further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by respondent, pursuant to Rule 1:21-6, shall be restrained from disbursement except upon application to this Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that JAMES T. DAVIS, II, show cause before this Court on October 7,1997, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why he should not remain on disability inactive status or be temporarily suspended from the practice of law and why the restraints herein should not continue pending final disposition of any ethics proceedings against him, and further why the funds restrained from disburse*346ment should not be transmitted by the financial institutions that are the current custodians, to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that JAMES T. DAYIS, II, be restrained and enjoined from practicing law during the period of disability inactive status and that he comply with Administrative Guideline No. 28 of the Office of Attorney Ethics.